The judgment of the court was pronounced by
Slidell, J.
This suit is brought by the Union Bank against the executrix of Stoker, to recover the amount of a promissory note drawn by Thompson, to the order of, and endorsed by, Henry Stoker, dated at Natchitoches, and payable at the branch of the Union Bank in that place. At maturity it was protested, and the notary certifies that he mailed the notice to Stoker, addressed, to '■'■Henry Stoker, Cantonment Jessup, La.,” putting the same into the post-office at Natchitoches on the day of the protest. This certificate, with the protest, was offered in evidence; and it was also proved that there was a post-office at Fort or Cantonment Jessup, at the date of the protest; that Stoker's residence was within two miles of said post-office ; that his residence and the Fort Jessup post-office were both in the parish of Natchitoches; that Fort Jessup post-office was the nearest one to the residence of Stoker ; and that Natchi-toches post-office was more than twenty miles from Stoker’s residence.
In our opinion this was a sufficient notice under the commercial law, as well as under the act of 1827 ; and the certificate of the notary, under that act, was evidence of the giving of the notice. Fort or Cantonment Jessup was, according to the facts above stated, the proper place to which to address the letter; and the address and the certificate are both in compliance with the act of 1827, according to the fair legal intendment of the second section: “ A notice of such protest to each, drawer, acceptor, endorser, or others, addressed to them at *270their domicil or usual place of residence.” If the party to be notified does not jjve jn town or settlement where the post-office is, but in its neighborhood, addressing it thus is the proper mode to ensure its reaching the party; and we are unable to perceive by what other address, its transmission by mail, which the commercial law and the statute both authorize, could have been secured. As the proper transmission was abundantly effected by the address to ‘ Cantonment Jessup, La.,’ to have added the words “ parish of Natchitoches,” would have been quite superfluous. There was but one other post-office in the parish of Natchitoches, to wit, that in the town of Natchitoches ; and the defendant does not protend that it should have been so addressed as to remain in that office.
It is therefore decreed that the judgment of the court below be reversed ; and it is further decreed that the plaintiffs, the Union Bank of Louisiana, recover of the defendant, Nancy StoJcer, executrix of Iienry Stoker, deceased, the sum of $935, with interest thereon from the I6th day of November, 1841, till paid, at the rate of five per centum per annum, (subject, nevertheless, to a credit in favor of said defendant of $293, as paid January 5th, 1842,) and also the costs of the courts below, and of this appeal.